AMP CAPITAL INVESTORS (US) LIMITED INVESTMENT SUB-ADVISORY AGREEMENT THIS INVESTMENT SUB-ADVISORY AGREEMENT (the “Agreement”) is entered into as of 15 August, 2017 by and between AMP Capital Investors (US) Limited, (the “Sub-Adviser”), and Versus Capital Advisors LLC (the “Adviser”), effective as of the date agreed between the parties being no earlier than 30September 2017 to be the date Versus Capital Real Assets Fund LLC (the “Fund”) first furnishes funds to be managed by the Sub-Adviser (the “Effective Date”). In consideration of the mutual covenants herein, the Adviser and the Sub-Adviser agree as follows: 1.
